Case 5:16-cv-10444-JEL-MKM ECF No. 1255-4 filed 09/08/20         PageID.39422   Page 1 of
                                      4



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 In re Flint Water Cases                         Case No.: 5:16-cv-10444

                                                 HON. JUDITH E. LEVY

                                                 MAG. MONA K. MAJZOUB


      ADDENDUM TO CONFIDENTIALITY ORDER RELATED TO
      PRODUCTION OF MEDICAL, EDUCATIONAL, INSURANCE,
    EMPLOYMENT AND GOVERNMENTAL RECORDS OF PLAINTIFFS

        WHEREAS this Court entered a Confidentiality Order on December 19, 2017,

  Dkt. No. 299 (“Confidentiality Order”), which governs the permitted use and manner

  of dissemination of Confidential Material, as defined in that order;

        WHEREAS the Confidentiality Order envisions the production of

  Confidential Material by parties and nonparties that may be designated as

  “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”, with the

  restrictions of use as further delineated in the Confidentiality Order;

        WHEREAS both the “Confidential” and “Highly Confidential – Attorneys

  Eyes Only” designations in the Confidentiality Order envision that Confidential

  Material designated under either such category shall be available to all parties (or

  their counsel) in any Federal Flint Water Case or State Flint Water Case;

        WHEREAS it is appropriate to restrict the distribution of some highly

  personal Confidential Materials that are medical, educational, insurance,
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-4 filed 09/08/20          PageID.39423     Page 2 of
                                      4



  employment or governmental records related to individual plaintiffs (hereinafter,

  “Plaintiffs’ Records”) more narrowly;

        WHEREAS the parties further envision that a contractor will be retained by

  counsel for Defendants in various Federal and State Flint Water Cases to manage

  the gathering of Plaintiffs’ Records in the discovery process and will assist in

  restricting distribution of Plaintiffs’ Records (hereinafter “Defendants’ Contractor

  for Plaintiffs’ Records”);

        WHEREAS the Court has found based upon the submissions of the parties

  and its own experience, and in accordance with Fed. R. Civ. P. 26(c) and E.D. Mich.

  L.R. 26.4, that there is good cause for entry of this addendum to the Confidentiality

  Order, hereby ORDERS as follows:

  1.    Application to Plaintiffs’ Records.

        This Addendum shall apply to Plaintiffs’ Records and allows a more narrow

  distribution of Plaintiffs’ Records than the distribution of Confidential Materials that

  is permissible in the Confidentiality Order.

  2.    Restricted Distribution Designation.

        Any Plaintiff may elect to opt for a more narrow distribution of their

  Plaintiffs’ Records by applying, or requesting that the Defendants’ Contractor for

  Plaintiffs’ Records apply, a “Restricted Distribution” designation to such Plaintiffs’

  Records in advance of their distribution. The “Restricted Distribution” legend shall



                                             2
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-4 filed 09/08/20         PageID.39424     Page 3 of
                                      4



  be placed, to the extent practical, on each page of the document so as not to obscure

  any information contained in the document and close to any Bates number assigned

  to the document.

  3.    Dissemination of Restricted Distribution Materials.

        If a “Restricted Distribution” designation has been applied to Plaintiffs’

  Records, the parties (or their counsel) eligible to receive the documents shall be as

  set forth in the Confidentiality Order, except that only those Defendants (or their

  counsel) who are named as Defendants in any state or federal action brought by the

  Plaintiff who has requested the Restricted Distribution shall be entitled to receive

  the Plaintiffs’ Records. Distribution of Plaintiffs’ Records to plaintiffs shall remain

  as set forth under the current Confidentiality Order.

  4.     Confidentiality Designation.

        To the extent that a Defendant obtains Plaintiffs’ Records from a third party

  in discovery pursuant to a records authorization executed by a plaintiff, then either

  the producing third party or the Defendants’ Contractor for Plaintiffs’ Records shall

  also designate the records as “Confidential” in the manner set forth in paragraph 8

  of the Confidentiality Order, prior to dissemination of the Plaintiffs’ Records.

  5.     Continued Application of the Confidentiality Order.

        With the exception of the heightened restrictions set forth in this Addendum,

  the provisions of the Confidentiality Order shall continue to apply to Plaintiffs’



                                            3
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-4 filed 09/08/20    PageID.39425   Page 4 of
                                      4



  Records.

        IT IS SO ORDERED.

  Dated: March 18, 2019                     s/Judith E. Levy
                                            JUDITH E. LEVY
                                            United States District Judge




                                        4
